Order entered September 8, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00965-CV

    STATE OF TEXAS AND CARLOS CASCOS, IN HIS OFFICIAL CAPACITY AS
                 TEXAS SECRETARY OF STATE, Appellants

                                                V.

            LAWRENCE EDWARD MEYERS AND MYRTIS EVANS, Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-09939

                                            ORDER
       We GRANT appellants’ September 3, 2015 unopposed motion for extension of time for

court reporter to file record and ORDER the reporter’s record be filed no later than September

18, 2015.

       We DIRECT the Clerk of the Court to send a copy of this order to Vielica Dobbins,

Official Court Reporter for the 134th Judicial District Court.




                                                       /s/   CRAIG STODDART
                                                             JUSTICE